MINISTERE DE LA RECHERCHE REPUBLIQUE DU CAMEROUN
SCIENTIFIQUE ET DE L'INNOVATION Paix - Travail - Patrie

INSTITUT NATIONAL DE CARTOGRAPHIE à
B.P. 157 Tél. : 222 29 21 Yaoundé
DEPARTEMENT DE LA GEODESIE ET DE LA
PHOTO-TOPOGRAPHIE
essences Yaoundé, le 18 Novembre 2005
SERVICE DE LA PHOTOGRAMMETRIE

N°... /AMS/MINRESI/INC/DGPT/SP

ATTESTATION DE MESURE DE SUPERFICIE

Superficie mesurée : 26 895 hectares
Demandeur : Ets EFFA J.B.P et Cie
Mappe de référence : Mouanko et Edéa à 1/200.000e

Situation Administrative : Département(s) de l'Océan
Arrondissement (s) de Kribi
Planimètre utilisé : ARCVIEW 3.2

vd

DESCRIPTION DE L'UFA N° 09-028

La concession forestière constituée par l’'UFA 09-028 et composée de trois blocs est délimitée ainsi qu’il
suit

BLOC I
Le point de base A est situé à 1,150 km du carrefour, au village Fifinda II.
Ce bloc est limité:
A l'Est:
Du point A, par la droite AB = 1,08 km de gisement 322 degrés pour atteindre le point B.
Du point B, par la droite BC = 1,60 km de gisement 357 degrés pour atteindre le point C, situé
entre deux cours d’eau non dénommés.
Du point C, par la droite CD = 2,82 km de gisement 40 degrés pour atteindre le point D, situé
entre deux cours d’eau non dénommés.
Du point D, suivre en amont Fifinda sur 0,85 km jusqu’à sa confluence avec un autre cours
d’eau non dénommé d'où le point E.
Du point E, par La droite EF = 2,35 km de gisement 54 degrés pour atteindre le point F, situé
entre deux cours d’eau non dénommés.
Du point F, par la droite FG = 2,90 km de gisement 28 degrés pour atteindre le point G, situé
entre deux cours d’eau non dénommés.
Du point G, par la droite GH = 2,80 km de gisement 23 degrés pour atteindre le point H, situé
au confluent de la rivière Pama et un de ses affluents non dénommé.
Du point H, suivre en amont Bwouba sur 2,07 km pour atteindre le point |, situé entre le
cours d'eau Biwouba et un de ses affluents non dénommé.
Du point |, par la droite 1J = 4 km de gisement 18 degrés pour atteindre le point J situé entre
deux cours d’eau non dénommés.
Du point J, par La droite JK = 3,65 km de gisement 10 degrés pour atteindre Le point k, situé
entre le cours d'eau Djaloumbe et un de ses affluents non dénommé.
Du point K, par la droite KL = 1,85 km de gisement 6 degrés pour atteindre Le point L situé
entre deux affluents de Mbene non dénommés.
Du point L, suivre en aval un des affluents de Mbene sur 0,85 km jusqu'au confluent avec un
bras droit non dénommé, puis suivre ce bras droit sur 1 km jusqu'au confluent avec un
affluent non dénommé pour atteindre le point M.

*

Du point M, par la droîte MN = 4,55 km de gisement 20 degrés pour atteindre le point N, situé
entre deux cours d'eau non dénommés.

Au Nord et à l'Ouest :
Du point N, suivre en aval un affluent non dénommé de la rivière Nlong sur 6,50 km pour
atteindre le point O, puis la rivière Nlong sur 9 km pour atteindre le point P, situé entre deux
cours d’ eau non dénommés.
Du point P, par la droite PQ = 3 ,35 km de gisement 167 degrés pour atteindre Le point Q, de
confluence entre deux cours d'eau non dénommeés. “
Du point Q, par la droite QR = 2 km de gisement 223 degrés pour atteindre Le point R,situé
entre le cours d'eau Pama et un de ses affluents non dénommé.
Du point R, par la droite RS = 9 km de gisement 242,5 degrés pour atteindre le point S situé
au bord de la rivière Nlong.
Du point $, suivre en aval la rivière Nlong sur 10 km pour atteindre l'océan atlantique, d’où Le
point T.
Du point T, suivre l'océan sur 9 km pour atteindre l'embouchure d’un cours d’eau non
. dénommé, d’où le point U.
Du point Ü, suivre en amont ce cours d’eau sur 16,40 km pour atteindre un de ses affluents
non dénommé, d'où le point V.
Du point V, suivre en aval ce cours d’eau non dénommé sur 16, 40 km pour rejoindre
l'embouchure, d’où le point W.
Du point W, suivre en amont le fleuve Lokoundjé sur 12,30 km pour atteindre le point X.
Du point X, suivre en amont un cours d’eau non dénommé sur 12,00 km pour atteindre le
point Ÿ.
| Du point Y, par la droite YA + 1 km de gisement 316 degrés pour atteindre le point A dit de
base.
_ Le bloc ainsi circonscrit couvre une superficie de 21320 (vingt et un mille trois cent vingt)
hectares L

BLOC Il
Le point de base A est situé à la confluence de deux cours d’eau non dénommés.

Du point À, suivre La droite AB = 5,93 km de gisement 32,5 degrés, le point B se trouve à la

confluence de deux cours d’eau non dénommés ;

Du point B, suivre la droite BC = 0,75 km de gisement 325 degrés, Le point C se trouve à la

confluence de cours d’eau non dénommés ;

Du point C, suivre la droite CD = 1,67 km de gisement 34 degrés Le point D est situé au bord

de la Lokoundjé ;

Du point D, suivre la Lokoundjé en aval sur 16,27 km jusqu'au cap (SEREPCA n°31) sur l'océan

d'où le point FE;

Du point E, suivre la plage vers Le sud sur 14,17 km jusqu’au point F, embouchure d’un cours

d’eau non dénommé;

Du point F, suivre ce cours d'eau en amont sur 3,74 km pour atteindre le point A dit de base.
Le bloc Il ainsi décrit couvre une superficie de quatre mille cinquante hectares.

BLOC HI
” Le point de base A est situé à La pointe Nord

Du point À (604 121; 353 485), suivre Le côté Ouest de l’île sur 2, 25km jusqu’au point B au
sud.
Du point B (605 092; 351 1 748), suivre Le côté Est sur 2, 48 km pour atteindre le point C3 dit de
base, -

Le bloc ainsi décrit est une île couvrant une superficie de 150(cent cinquante) hectares

- Les trois blocs ainsi décrits couvrent une superficie de (26 895) vingt six mille huit cent
quatre vingt quinze hectares.
La présente attestation lui est délivrée pour servir et valoir ce que de droit.

Rsrvicé
mm trie

62

777/77

600000 605000 610000 615000

M 380001

375001

37000(

I 36500:

36000:

355001

350001

345001

34000

33500

600000 615000 À 630000

